DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II, claims 13-18 in the reply filed on 10/19/2020 is acknowledged. Also acknowledged is the election of C-terminal epitope of the 1 chain of collagen Type VIII as the species of epitope.
Claims 1-12 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/7/2021.

Specification
The use of the terms TWEEN, TRIZMA, SPECTRAMAX, GRAPHPAD PRISM, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.


Claim Objections
Claims 14-18 are objected to because of the following informalities:  
For dependent claims 14-18, it is suggested to use the language “The method of claim [x]”, rather than “A method as claimed in claim [x]” which could present confusion. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Scope of the invention
The nature of the invention relates to a method of immunoassay for detecting a C-terminal epitope or an N-terminal epitope of the mature 1 chain of collagen type VIII, by contacting a sample with an immunological binding partner that is specifically reactive with such a C- or N-terminal epitope.
The scope of the claim would extend to any “immunological binding partner”. The specification indicates that this term includes antibodies or specific binding fragments of antibodies [0013], but does not specifically indicate that the term is limited to these. In the absence of a limiting definition, an immunological binding partner could also be a non-antibody molecule having immunological activity, e.g. in promoting immune system function. An immunological binding partner might be a non-antibody protein or another class of molecule (nucleic acid, lipid, etc.).
The scope of the claim also extends to immunological binding partners that bind to any C-terminal or N-terminal epitope of the mature 1 chain of collagen type VIII. Such terminal epitopes could theoretically be of any length or sequence, so long as they are found within the C-terminus or N-terminus. Furthermore, “C-terminal” or “N-terminal” could be broadly construed as anything within the C-terminal half of the molecule or anything within the N-terminal half of the molecule. 
The claims therefore encompass methods that use any of a genus of antibodies or other “immunological binding partners”, in which the binding partners may bind to any of a large genus of possible N- or C-terminal epitopes in a correspondingly large genus of possible 1 chain of collagen type VIII, where the epitopes may differ in sequence and length.
	The binding partners used in the claimed methods are defined solely in terms of desired function, namely, that they bind to N- or C-terminal epitopes. The term “epitope” itself is also a functional term, being defined in the art to refer to the portion of an antigen to which an antibody binds.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of an application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. Amgen v. Sanofi describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself; not just a description of the sequence to which the antibody binds. Amgen, 872 F.3d at 1378-79.
Office guidance has been updated to reflect that adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. See the Memorandum dated February 22, 2018 entitled “Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials” available at https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
 “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)) (emphasis added).
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number* of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69) (emphasis added).
reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964)(emphasis added).

In the present case, however, there is insufficient evidence of such an established structure-function correlation in the case of antibodies having the function of binding to N- or C-terminal epitopes of the mature 1 chain of collagen type VIII.
Actual Reduction to Practice/ Disclosure of drawings or structural chemical formulas
The specification appears to report actual reduction to practice of two monoclonal antibody clones raised against the last 10 amino acids of the molecule (Example 1, antibody clones 13G5) and two monoclonal antibody clones raised against the first 10 amino acids of the molecule (Example 2, antibody clones 7F10 and 16F4).
Relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation
Although it appears that Applicants did make three antibodies, one directed against a C-terminal epitope and two directed against the same N-terminal epitope, the specification does not describe these antibodies in any detail.
The specification does not disclose any partial structure or other identifying characteristics of the antibodies, which are responsible for the desired function. The specification fails to disclose, for example, the sequences of the antibodies. The specification does not identify what particular amino acid residues of the antibodies are responsible for conferring the desired functional property of binding to the two epitope sequences. In other words, there is no 
The disclosure of three species, which are not described or identified in terms of the structure/ sequence of the antibodies therein, is not sufficient to reflect the variation within the genus.
A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that would exhibit this functional property. The structural features common to the members of the genus are unknown. 
Furthermore, the limited disclosure would not put one skilled in the art in possession of any other antibodies having the claimed functional properties.
In this case, the claims encompass a large genus of antibodies or other “immunological binding partners”, which may bind to disparate N- or C-terminal epitopes found in various different portions of collagen type VIII alpha 1. The fragments could differ in sequence and length, and may not share in common any amino acids. Likewise, the epitopes may differ substantially in their identity. 
Taking the example of the elected species of a C-terminal epitope, the disclosure of a single species raised against the last 10 amino acids of the molecule, is not representative of the genus. One skilled in the art cannot envision the identities of those antibodies that would bind to the various possible C-terminal epitopes encompassed by the claims. 
As evidence of the variability in the genus, MacBeath et al. (“Type VIII collagen is a product of vascular smooth-muscle cells in development and disease”, Biochem. J. (1996) 319, 993-998) teach a C-terminal epitope of collagen type VIII alpha 1 which is completely different from the C-terminal epitope used by Applicants (see MacBeath et al. at Fig. 1A).

Although the specification reports two species reading on the claimed genus of “N-terminal epitope”, the species do not sufficiently reflect the variation in the genus at least because both antibodies were raised against the same 10-amino acid sequence. Further, the specification does not disclose that the two N-terminal antibodies share in common any structural features. 
Therefore, although there is an actual reduction to practice, there is no indication that the species share common structural features, common to the members of the genus, which are responsible for the claimed function of binding to any N- or C-terminal epitope. Therefore, the species do not sufficiently reflect the variation in the genus.
Predictability in the art 
Correlation between structure and function is less likely for antibodies than for other molecules. Antibody structure cannot be easily predicted. Antibody structure is highly variable. The complementary determining regions (CDRs) of antibodies are generally considered to be the region of contact between the antibody and the antigen. See Janeway et al. (Immunobiology: the Immune System in Health and Disease (1999), Elsevier Science Ltd/Garland Publishing, New York, NY, Fourth Edition, pages 86-88), see sections 3-6 and 3-7, and Almagro et al. (“Humanization of Antibodies”, Frontiers in Bioscience 13, 1619-1633, 2008) at introduction 
For example, Goel et al. (“Plasticity within the Antigen Combining Site May Manifest as Molecular Mimicry in the Humoral Immune Response”, The Journal of Immunology 173(12):7358-7367, 2004) made three antibodies that bind to the same 12-mer but have very different CDRs (see Figures 2-3 in particular).
See also Edwards et al. ("The remarkable flexibility of the human antibody repertoire; isolation of over one thousand different antibodies to a single protein, BLyS" J. Mol. Biol. (2003) 334, 103–118, DOI: 10.1016/j.jmb.2003.09.054), which shows the immense combinatorial flexibility and capacity of the human antibody repertoire to generate binding sites to an individual protein antigen, the B-lymphocyte growth factor known as “BLyS” (see entire document). Edwards describes in detail how the breadth of antibody structures against a given immunogen can be influenced by the immunization and/or selection methods (see Discussion Section). Edwards et al. found that a library contained over 1000 antibodies that bound to a single 51 kDa protein, including 1098 unique VH and 705 VL sequences. There were 568 different CDR3 regions, indicating high diversity.
As further illustration of the unpredictability in the art, Brown et al. (“Tolerance of single, but not multiple, amino acid replacements in antibody VH CDR 2: a means of minimizing B cell wastage from somatic hypermutation?”, J Immunol. 1996 May;156(9):3285-91), describes how a one amino acid change in the VHCDR2 of a particular antibody was tolerated whereas, the antibody lost binding upon introduction of two amino changes in the same region (at 3290 and Tables 1 and 2). Vajdos et al. (“Comprehensive functional maps of the antigen-binding site of an anti-ErbB2 antibody obtained with shotgun scanning mutagenesis” J Mol Biol. 2002 Jul 
As yet another example to illustrate the potential scope of the genus of antibodies encompassed by the instant claims, consider the teachings of Meyer et al. ("New insights in Type I and II CD20 antibody mechanisms of action with a panel of novel CD20 antibodies" British Journal of Haematology, 2018, 180, 808–820, doi: 10.1111/bjh.15132). Meyer describes the core binding region of the well known anti-CD20 antibody rituximab corresponds to amino acid residues 170ANPS173, wherein N171 is the key residue for binding. By contrast, the OBZ and B1 anti-CD20 antibodies share an overlapping epitope with rituximab (170ANPSEKNSP178); however, in contrast to rituximab residues at positions 176–178 contribute the most to binding (see page 809, left col., 2nd full paragraph). Meyer also described the production and characterization of a panel of new anti-CD20 antibodies which were shown to bind epitopes contained within or nearby the rituximab 170ANPS173 epitope but to bind to different residues than rituximab binds in this region (see page 811, “New CD20 mAbs with overlapping, but distinct epitopes,” see also page 815-16 bridging paragraph).
More particularly, Meyer teaches the newly created anti-CD20 mAbs m1 and m2 were found to bind within but also in the vicinity of the rituximab binding site (m1 and m2) and elsewhere (m2): 
“detailed epitope mapping was performed for both mIgG2c-CD20 mAbs m1 and m2, by using PepScan technology. We identified the critical residues of m1 to be 168EPANPSEK175 by 

Moreover, while these antibodies bind within or nearby the rituximab 170ANPS173 epitope they do so with heavy and light chain CDRs non-homologous to those of rituximab.
Thus, even if multiple antibodies bind epitopes within the same region of a given polypeptide (e.g., the N-terminal or C-terminal region), it is not uncommon for said antibodies to bind to different amino acids even within said small region and for said antibodies to have structurally dissimilar CDRs (i.e., do not share common structural features which are responsible for epitope binding). 
In view of the above, one cannot visualize or recognize the identities of the members of the genus that exhibit the claimed functional properties. Given the highly diverse nature of antibodies, and particularly the highly variable structure of antibodies in their CDR regions which are responsible for antigen binding, one cannot envision the structure of an antibody merely by knowing its binding characteristics. 
Although Applicants disclose the apparent reduction to practice of a C-terminal antibody and of two N-terminal antibodies, given the unpredictability of making changes to antigen and/or antibody structures while preserving binding function as above, one cannot envision the structures of those antibodies falling within the claimed genera of antibodies.
As mentioned above, even though Applicants apparently reduced to practice two different antibodies binding to the same N-terminal epitope, there is no indication that the species share any common structural features responsible for this function.
 do and not what they are. There is no disclosed partial structure or other common structural features, common to the members of the genus, which are responsible for conferring the desired function.
A claimed invention may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule defined solely by its ability to perform a function, such as to serve as an antigen recognizing construct, without a known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the biomolecule of interest. See MPEP 2163, which states that “A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence” (emphasis added).
As discussed in the recent case of Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), see page 17:
An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies. See, e.g., J.A. 1241 (549:5–16) (Appellants’ expert Dr. Eck testifying that knowing “that an antibody binds to a particular amino acid on PCSK9 . . . does not tell you anything at all about the structure of the antibody”); J.A. Centocor, 636 F.3d at 1352 (analogizing the antibody- antigen relationship as searching for a key “on a ring with a million keys on it”) (internal citations and quotation marks omitted).

Amgen Inc. v. Sanofi further notes, pointing to Ariad Pharms., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed Cir. 2010): 
To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
Amgen at pages 7-8.
In this case, the disclosure of a single species is insufficient to represent the claimed genus of antibodies having the recited functional properties. As above, possession of a species reading on the claimed genus does not put one in possession of any other antibodies. The common structural features that give rise to the desired functional properties are unknown.
Recent court cases have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See AbbVie Deutschland GmbH v. Janssen Biotech. Inc. as well as Amgen v. Sanofi, as discussed above. Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it.
In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”). 
Level of skill and knowledge in the art
The level of skill in the art is high. In particular, methods for making and/or screening monoclonal antibodies with desired binding properties were well known in the art at the time of the invention. At the same time, however, it was not within the skill of the art to predict whether a given antibody would bind specifically to a particular epitope or sequence. 
Furthermore, there is substantial variability within the genus, as discussed above. The disclosed species (3 antibodies) do not adequately reflect any “immunological binding partner” and do not adequately reflect any possible N- or C-terminal epitope.
In summary, the specification fails to provide adequate written description for the genus of methods of using immunological binding partners as claimed. The binding partners are described only in terms of desired functional properties. The specification fails to describe structural features common to members of the genus that would allow a skilled artisan to distinguish binding partners encompassed by the claims from other binding partners. Finally, the specification fails to disclose any correlation between the structure and function of the antibodies encompassed by the claim language. Therefore, the specification does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacBeath et al. (“Type VIII collagen is a product of vascular smooth-muscle cells in development and disease”, Biochem. J. (1996) 319, 993-998).
MacBeath et al. teach antibodies (i.e., immunological binding partner) specifically reactive with the C-terminal region of the 1 chain of collagen VIII (“1(VIII)”). See page 994, especially the section “Preparation of type VIII collagen antisera” and Fig. 1A:

    PNG
    media_image1.png
    314
    641
    media_image1.png
    Greyscale

MacBeath et al. also teach a monoclonal antibody specific for the 1 chain of collagen VIII (see at page 994, right column, first paragraph), but they do not identify whether this monoclonal antibody is also specific for a C-terminal epitope.

With respect to claim 14, the extracts studied by MacBeath et al. would read on a “biofluid” when this terminology is given its broadest reasonable interpretation. See MacBeath et al. at page 994, “Extraction of tissues and cell layers”; page 996, “Expression of type VIII collagen by cultured VSMC” and Figs. 2 and 4 and their accompanying legends.

Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (“Effect of enhanced expression of COL8A1 on lymphatic metastasis of hepatocellular carcinoma in mice” EXPERIMENTAL AND THERAPEUTIC MEDICINE 4: 621-626, 2012, IDS entered) in light of the evidence of Abcam (“Anti-Collagen VII alpha 1 antibody ab58776”, XP-002763305, IDS entered).
Ma et al. teach Western blot analysis to evaluate COL8A1 protein levels, by contacting samples of protein harvested from cells (i.e. biofluid, as in claim 14) with rabbit anti-mouse COL8A1 polyclonal antibodies from Abcam, specifically ab58776 (page 622, left column, “Western blot analysis”). Ma et al. thereby determined the amount of binding of the antibody (see also Figs. 1B and 1D and accompanying legend).
Ma et al. is silent as to whether the ab58776 antibody of Abcam specifically binds to a C-terminal epitope of the mature 1 chain of collagen type VIII.
.

Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finsen et al. (“Syndecan-4 Is Essential for Development of Concentric Myocardial Hypertrophy via Stretch-Induced Activation of the Calcineurin-NFAT Pathway” PLoS One. 2011; 6(12): e28302, Published online 2011 Dec 2. doi: 10.1371/journal.pone.0028302) in light of the evidence of LSBio (catalog entry for LS-C46861, Anti-COL8A1 / Collagen VIII Alpha 1 Antibody | Rabbit anti-Human, retrieved from https://www.lsbio.com/antibodies/col8a1-antibody-collagen-viii-alpha-1-antibody-c-terminus-elisa-wb-western-ls-c46861/46677 on 4/15/2021, four pages).
Finsen et al. contacted samples of left ventricular (LV) tissue with the anti-collagen type VIII antibody #LC-C46861 of LifeSpan Biosciences and determined the amount of binding of said antibody by immunoblot assay. See page 13, left column, “Antibodies”; page 2, left column, last sentence; and Table S2.
Finsen et al. is silent as to whether the #LC-C46861 antibody of LifeSpan Biosciences specifically binds to a C-terminal epitope of the mature 1 chain of collagen type VIII. 
However, LSBio provides evidence that this is so, evidencing that the LC-C46861 antibody is a Collagen VIII alpha1 antibody whose epitope is “C-terminus” (page 2, especially at bottom left) and more particularly that the antibody is specific to a synthetic peptide “corresponding to C-terminal residues of human collagen, type VIII, alpha 1” (see page 3 at top).

With respect to claim 14, Finsen et al. studied cell and tissue extracts and immunoprecipitates, i.e. biofluid (paragraph bridging pages 12-13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over St. Croix et al. (U.S. 2011/0207141 A1) in view of Harlow & Lane (Harlow, E. and Lane, D., Antibodies: A Laboratory Manual (1988) Cold Spring Harbor Laboratory Press, Cold Spring Harbor, NY, pages 53 and 72-77).
St. Croix et al. teach a method for detecting pathological angiogenesis endothelial markers including collagen VIII alpha 1 (abstract, [0008]-[0009], [0232], [0301], [0304] Table 5D on page 26; Table 9, see the last entry on page 32; claim 1). The markers may be detected at the protein level (claim 4), including by immunoassay in which biological samples is incubated 
Although St. Croix et al. do not specify collagen VIII alpha 1 in every instance (sometimes referring only to collagen VIII), the reference elsewhere explicitly mentions specific binding agents (which may be antibodies, see at [0008], [0164], [0054]) that specifically bind to collagen VIII alpha 1 (abstract, [0008], and also at [0048], [0054], [0071], [0233] all referring to Table 9 which specifies collagen VIII alpha 1).
Therefore, St. Croix et al. fairly teach detection of collagen VIII alpha 1 by immunoassay, by contacting a sample with an immunological binding partner that is specifically reactive with collagen VIII. 
However, St. Croix et al. does not specifically teach using an antibody that is specifically reactive with a C-terminal epitope of collagen VIII alpha 1.
As an initial matter, “a C-terminal epitope”, when given its broadest reasonable interpretation, could be understood as any epitope within the C-terminal half of the molecule. 
Harlow & Lane is a laboratory manual including guidance with regard to how to obtain antibodies that are specific for a particular region of a protein using synthetic peptides (see pages 53 and 72-77, and especially at page 73, last paragraph). 
Harlow & Lane suggest the strategy of using carboxy-terminal sequences as these are often exposed are thus likely to be immunogenic; and further because a surprisingly high percentage of antibodies raised using carboxy-terminal sequences will recognize the native protein. See pages 72-76. Antibodies can be raised against peptide portions of the molecule of interest; Harlow & Lane here suggest peptides of approximately 10 residues should be used as the lower size limit, whereas peptides over 20 residues in length are increasingly difficult to 
It would have been obvious to one of ordinary skill in the art to perform the immunoassay methods of St. Croix et al. using an antibody directed against a C-terminal epitope of collagen VIII alpha 1 since this would have been an obvious choice for obtaining an antibody, being a known strategy to raise antibodies against a molecule’s C-terminus which is likely immunogenic (as taught by Harlow & Lane). In other words, when preparing the necessary antibody in order to carry out the methods of St. Croix et al., one would be motivated to employ antibodies against a C-terminal epitope because this region of collagen VIII alpha 1 would have been expected to be immunogenic and so such antibodies would be expected to successfully bind to of collagen VIII alpha 1 and therefore result in a successful immunoassay.
Notwithstanding the above, it would also have been obvious to arrive at the claimed invention simply by preparing antibodies against any peptide within the second half of the molecule, as Harlow & Lane also suggest preparing a number of different peptide sequences when preparing antibodies. 
One skilled in the art would have had a reasonable expectation of success as St. Croix et al. taught that one of ordinary skill in the art can readily generate antibodies which specifically bind to the markers of their invention [0238]-[0250]. Furthermore, St. Croix et al. indicate that the sequence of collagen VIII alpha 1 was known in the prior art (Table 9), and thus one of ordinary skill in the art would have had the necessary sequence information in order to prepare antibodies directed to the known C-terminal sequence of the molecule according to the methods of Harlow & Lane.

With respect to claims 16-17, St. Croix et al. teach detection by competition immunoassay using labeled antigen or antibody [0235]. The label can be an enzyme or radioisotope label [0095]-[0096], [0100]. The label can be capable of detection by ELISA [0100].
With respect to claim 18, St. Croix et al. teach comparing the level of expression of their markers to the level of expression of such proteins in a control (e.g., non-cancer sample) or reference value ([0232], claim 1).

Potentially Allowable Subject Matter
The specification appears to disclose a newly generated antibody, the monoclonal antibody clone 13G5 (Example 1), which is not currently recited in the claims. If incorporated into the claimed method, it is possible that this monoclonal could form the basis for allowable subject matter. Please note that the amended claims would also need to comply with other statutes, particularly with the enablement requirement under § 112(a) as it pertains to novel biological materials. Applicant is welcome to contact the examiner for further guidance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hansen et al. (“Type VIII collagen is elevated in diseases associated with angiogenesis

Xu et al. (“NC1 Domain of Human Type VIII Collagen ( 1) Inhibits Bovine Aortic Endothelial Cell Proliferation and Causes Cell Apoptosis” Biochemical and Biophysical Research Communications 289, 264–268 (2001) doi:10.1006/bbrc.2001.5970) is cited for its teachings of vastatin, also known as the NC1 domain of Type VIII collagen  1 which is the C-terminal domain, and biological significance thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine Foster whose telephone number is (571) 272-8786.  The examiner can normally be reached M-F, 7-3 Eastern Standard Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi, can be reached at (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/CHRISTINE FOSTER/            Primary Examiner, Art Unit 1699